DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-15 are pending and have been examined in this application. 
This communication is the first action on the merits.
As of the date of this action, an information disclosure statement (IDS) has been filed on 4/13/2020 and reviewed by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 14, and 15 are objected to because of the following informalities:  Claims 14, and 15 both recite the limitation “lateral booms”, the examiner believes that it would be more accurate to refer to these members as longitudinal booms as they are displaced in the longitudinal direction.  The examiner requests that in the applicant’s response that the applicant refiles the claims, with any amendments if applicable because the current font used in the claims is not properly recognized by the text recognition system utilized by the office.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tighe et al. (PGPub #2018/0105267) in view of Razroev (US #9,694,908).
Regarding claim 1, Tighe teaches a multirotor aircraft that is adapted for vertical take-off and landing, comprising a fuselage (202), a thrust producing units assembly (208) that is provided for producing thrust in operation (208 as seen in figure 2A, and Paragraph 20, lines 1-14), and a wing (204) that comprises: a portside half wing (204 as seen in figure 2A) and a starboard side half wing (204 as seen in figure 2A), each one of the portside and starboard side half wings comprising an inboard section (204, and 212 as seen in figure 2A, the inboard section is the section between the fuselage and the first boom that connects to the empennage) that is connected to the fuselage (202, and 204 as seen in figure 2A) and an outboard section (204 as seen in figure 2A) that forms a wing tip (204 as seen in figure 2A), wherein the inboard sections of the portside and starboard side half wings form a central wing region (204 as seen in figure 2A), wherein each one of the portside and starboard side half wings is connected in the region of its wing tip to an associated outboard wing pod (204, and 206 as seen in figure 2A), wherein each one of the associated outboard wing pods supports at least two non-tiltably mounted thrust producing units of the thrust producing units assembly that are provided for generating lift at least during vertical taking-off and landing (206, and 208 as seen in figure 2A, and Paragraph 20, lines 1-14), wherein the associated outboard wing pod of the portside half wing is provided with a first and a second thrust producing unit (206, and 208 as seen in figure 2A), the first thrust producing unit being arranged near a trailing edge of the portside half wing (206, and 208 as seen in figure 2A) and the (206, and 208 as seen in figure 2A), wherein the associated outboard wing pod of the starboard side half wing is provided with a third and a fourth thrust producing unit (206, and 208 as seen in figure 2A), the third thrust producing unit being arranged near a trailing edge of the starboard side half wing (206, and 208 as seen in figure 2A) and the fourth thrust producing unit being arranged near a leading edge of the starboard side half wing (206, and 208 as seen in figure 2A), and wherein a thrust producing units sub-assembly of the thrust producing units assembly is provided in the central wing region near a trailing edge of the wing (As can be seen in figure 2A, the inner booms 212 that form the ends of the central region have booms with thrust units near the trailing edge of the wings) for generating lift at least during vertical taking-off and landing (As can be seen in figure 2A the thrust units on the first booms are vertically oriented).  But, Tighe does not teach that the wing is a forward-swept wing.
However, Razroev does teach that the wing is a forward-swept wing (As can be seen in figure 1A, the aircraft has a forward swept wing).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the wing be a forward-swept wing because Tighe and Razroev are both aircraft with thrust units mounted on booms at the wing tips.  The motivation for having the wing be a forward-swept wing is that it can help improve the maneuverability of the aircraft.
Regarding claim 2, Tighe as modified by Razroev teaches the multirotor aircraft of claim 1, wherein each one of the portside and starboard side half wings comprises a transition region that interconnects its inboard and outboard sections (As can be seen in figure 1 of Tighe, the inboard and outboard portions of the wing are connected together) and that is connected to an associated inboard wing pod (As can be seen in figure 2A of Tighe the first boom 212 helps to form the transition region and divide and connect the inboard and outboard regions), wherein the central wing region comprises both the transition region of the portside half wing and the transition region of the starboard side half (The transition regions shown in figure 2A of Tighe can be part of the central region), wherein the associated inboard wing pod of the portside half wing is provided with a non-tiltably mounted first thrust producing unit of the thrust producing units sub- assembly (204, 208, and 212 as seen in figure 2A of Tighe) that is arranged near the trailing edge of the portside half wing (204, 208, and 212 as seen in figure 2A of Tighe), and wherein the associated inboard wing pod of the starboard side half wing is provided with a non-tiltably mounted second thrust producing unit of the thrust producing units sub-assembly (204, 208, and 212 as seen in figure 2A of Tighe) that is arranged near the trailing edge of the starboard side half wing (204, 208, and 212 as seen in figure 2A of Tighe).
Regarding claim 3, Tighe as modified by Razroev teaches the multirotor aircraft of claim 1, wherein the thrust producing units sub-assembly comprises a non-tiltably mounted fifth thrust producing unit (210 of Tighe) that is arranged on a longitudinal axis of the aircraft (202, and 210 as seen in figure 2A of Tighe) in the central wing region (As can be seen in figure 2A of Tighe, the fifth thrust unit 210, is located between the first booms which form the edges of the central region) near a trailing edge of the forward swept wing (204, and 210 as seen in figure 2A of Tighe).
Regarding claim 7, Tighe as modified by Razroev teaches the multirotor aircraft of claim 1, wherein the wing tips of the portside half wing and the starboard side half wing are connected to winglets (204 as seen in figure 2A of Tighe).
Regarding claim 11, Tighe as modified by Razroev teaches the multirotor aircraft of claim 1, wherein at least one thrust producing unit or the thrust producing units assembly (210 of Tighe) is fixedly inclined with respect to a longitudinal axis of the multirotor aircraft (202, and 210 as seen in figure 2A of Tighe) for generating forward thrust at least during cruise operation of the multirotor aircraft (210 as seen in figure 2A of Tighe, and Paragraph 22, lines 1-3)
Claims 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Tighe et al. (PGPub #2018/0105267) as modified by Razroev (US #9,694,908) as applied to claim 1 above, and further in view of Rutan (US #5,975,464).
Regarding claim 4, Tighe as modified by Razroev teaches the multirotor aircraft of claim 1, but does not teach that the outboard section of the portside half wing is upwardly inclined by a predetermined positive dihedral angle relative to the inboard section of the portside half wing, and the outboard section of the starboard side half wing is upwardly inclined by the predetermined positive dihedral angle relative to the inboard section of the starboard side half wing.  However, Rutan does teach that the outboard section of the portside half wing is upwardly inclined by a predetermined positive dihedral angle relative to the inboard section of the portside half wing (28 as seem in figures 1, and 2), and the outboard section of the starboard side half wing is upwardly inclined by the predetermined positive dihedral angle relative to the inboard section of the starboard side half wing (28 as seem in figures 1, and 2).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the outboard wing sections at a positive dihedral angle relative to the inboard sections because Tighe and Rutan are both aircrafts with booms extending from the wings.  The motivation for having the outboard wing sections at a positive dihedral angle relative to the inboard sections is that dihedral wings help to provide additional roll stability.
Regarding claim 5, Tighe as modified by Razroev and Rutan teaches the multirotor aircraft of claim 4, but Tighe does not teach that the predetermined positive dihedral angle has a value that lies in a range from 0 ° to 60°.  However, Rutan does teach that the predetermined positive dihedral angle has a value that lies in a range from 0 ° to 60° (28 as seen in figure 2).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the dihedral angle be between 0 and 60 degrees because Tighe and Rutan are both aircrafts with booms extending from the .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tighe et al. (PGPub #2018/0105267) as modified by Razroev (US #9,694,908) as applied to claim 1 above, and further in view of Ramerth (US #5,320,282).
Regarding claim 6, Tighe as modified by Razroev teaches the multirotor aircraft of claim 1, but does not teach that the inboard section of the portside half wing and the inboard section of the starboard side half wing are connected to the fuselage at a lower region of the fuselage, and wherein the wing tips of the portside half wing and the starboard side half wing are in height direction of the multirotor aircraft arranged at a height that corresponds to an upper region of the fuselage.  However, Ramerth does teach that the inboard section of the portside half wing and the inboard section of the starboard side half wing are connected to the fuselage at a lower region of the fuselage (10, and 11 as seen in figure 1), and wherein the wing tips of the portside half wing and the starboard side half wing are in height direction of the multirotor aircraft arranged at a height that corresponds to an upper region of the fuselage (10, and 11 as seen in figure 1, while the wing tip of the port side wing is not explicitly shown in figure 1 the starboard tip is shown and there is no indication that the wings of the aircraft are asymmetrical).
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tighe et al. (PGPub #2018/0105267) as modified by Razroev (US #9,694,908) as applied to claim 1 above, and further in view of Malvestuto Jr. (PGPub #2004/0065772).
Regarding claim 8, Tighe as modified by Razroev teaches the multirotor aircraft of claim 1, but does not teach that at least the first and third thrust producing units and/or at least one thrust producing unit of the thrust producing units sub-assembly are provided with associated shroudings.  However, Malvestuto does teach that at least the first and third thrust producing units and/or at least one thrust producing unit of the thrust producing units sub-assembly are provided with associated shroudings (108, and 120 as seen in figure 1C, and as can be seen in figure 10 the partially shrouded rotors can be on each wing).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the first and third rotors provided with a shrouding because Tighe and Malvestuto are both aircrafts with rotors mounted on the wings.  The motivation for having the first and third rotors provided with a shrouding is that it helps to protect the rotors.
Regarding claim 9, Tighe as modified by Razroev and Malvestuto teach the multirotor aircraft of claim 8, but Tighe does not teach that at least one of the associated shroudings is a partial shrouding.  However, Malvestuto does teach that at least one of the associated shroudings is a partial shrouding (108, and 120 as seen in figure 1C).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the shrouding be a partial shrouding because Tighe and Malvestuto are both aircrafts with rotors mounted on the wings.  The motivation for having the shrouding be a partial shrouding is that it helps to provide protection to the rotor while also limiting the additional weight that is added to the aircraft.
Regarding claim 10, Tighe as modified by Razroev and Malvestuto teaches the multirotor aircraft of claim 8, but Tighe does not teach that the associated shroudings are formed by the forward-swept wing.  However, Malvestuto does teach that the associated shroudings are formed by the forward-(108, and 120 as seen in figure 1C).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the shroudings formed by the wing because Tighe and Malvestuto are both aircrafts with rotors mounted on the wings.  The motivation for having the shroudings formed by the wing is that it helps to save weight by both reducing the weight of the wings and not requiring additional structures for the shrouding.
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tighe et al. (PGPub #2018/0105267) as modified by Razroev (US #9,694,908) as applied to claim 11 above, and further in view of Tighe et al. (PGPub #2018/0105268).
Regarding claim 12, Tighe as modified by Razroev teaches the multirotor aircraft of claim 11, further comprising an empennage (212, 216, and 218 as seen in figure 2A of Tighe), but Tighe does not teach that the at least one thrust producing unit of the thrust producing units assembly that is fixedly inclined with respect to the longitudinal axis of the multirotor aircraft is non-tiltably mounted to the empennage.
However, Tighe (268) does teach that the at least one thrust producing unit of the thrust producing units assembly that is fixedly inclined with respect to the longitudinal axis of the multirotor aircraft (103) is non-tiltably mounted to the empennage (103, and 105 as seen in figure 1).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the inclined thrust unit attached to the empennage because Tighe (267) and Tighe (268) are both aircrafts with propulsion units attached to the wings by booms.  The motivation for having the inclined thrust unit attached to the empennage is that it allows the thrust unit to push the aircraft which helps to reduce the drag from the fuselage.
Regarding claim 13, Tighe (267) as modified by Razroev and Tighe (268) teach the multirotor aircraft of claim 12, further comprising a tail boom (212 of Tighe (267)) that is connected to the fuselage (202, and 212 as seen in figure 2A of Tighe (267)), wherein the empennage is mounted to the tail boom (212, 216, and 218 as seen in figure 2A of Tighe (267)).
Regarding claim 14, Tighe (267) as modified by Razroev and Tighe (268) teach the multirotor aircraft of claim 12, wherein each one of the portside and starboard side half wings comprises a transition region that interconnects its inboard and outboard sections (As can be seen in figure 1 of Tighe (267), the inboard and outboard portions of the wing are connected together) and that is connected to an associated inboard wing pod (As can be seen in figure 2A of Tighe (267) the first boom 212 helps to form the transition region and divide and connect the inboard and outboard regions), wherein the central wing region comprises both the transition region of the portside half wing and the transition region of the starboard side half wing (The transition regions shown in figure 2A of Tighe (267) can be part of the central region), wherein the associated inboard wing pod of the portside half wing is provided with a non-tiltably mounted first thrust producing unit of the thrust producing units sub-assembly (204, 206, 208, and 212 as seen in figure 2A of Tighe (267)) that is arranged near the trailing edge of the portside half wing (204, 206, 208, and 212 as seen in figure 2A of Tighe (267)), and wherein the associated inboard wing pod of the starboard side half wing is provided with a non-tiltably mounted second thrust producing unit of the thrust producing units sub-assembly (204, 206, 208, and 212 as seen in figure 2A of Tighe (267)) that is arranged near the trailing edge of the starboard side half wing (204, 206, 208, and 212 as seen in figure 2A of Tighe (267)), further comprising lateral booms that form the associated inboard wing pods of the portside half wing and the starboard side half wing (212 as seen in figure 2A of Tighe (267)), wherein the empennage is mounted to the lateral booms (212, 216, and 218 as seen in figure 2A of Tighe (267)).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tighe et al. (PGPub #2018/0105267) as modified by Razroev (US #9,694,908), and Tighe et al. (PGPub #2018/0105268) as applied to claim 12 above, and further in view of Piedmonte et al. (US #10,676,176).
Regarding claim 15, Tighe (267) as modified by Razroev and Tighe (268) teach the multirotor aircraft of claim 12, wherein each one of the portside and starboard side half wings comprises a transition region that interconnects its inboard and outboard sections (As can be seen in figure 1 of Tighe (267), the inboard and outboard portions of the wing are connected together) and that is connected to an associated inboard wing pod (As can be seen in figure 2A of Tighe (267) the first boom 212 helps to form the transition region and divide and connect the inboard and outboard regions), wherein the central wing region comprises both the transition region of the portside half wing and the transition region of the starboard side half wing (The transition regions shown in figure 2A of Tighe (267) can be part of the central region), wherein the associated inboard wing pod of the portside half wing is provided with a non-tiltably mounted first thrust producing unit of thrust producing units sub-assembly (204, 206, 208, and 212 as seen in figure 2A of Tighe (267)) that is arranged near the trailing edge of the portside half wing (204, 206, 208, and 212 as seen in figure 2A of Tighe (267)), and wherein the associated inboard wing pod of the starboard side half wing is provided with a non-tiltably mounted second thrust producing unit of the thrust producing units sub-assembly (204, 206, 208, and 212 as seen in figure 2A of Tighe (267)) that is arranged near the trailing edge of the starboard side half wing (204, 206, 208, and 212 as seen in figure 2A of Tighe (267)), but Tighe (267) does not teach lateral booms that form the associated outboard wing pods of the portside half wing and the starboard side half wing, wherein the empennage is mounted to the lateral booms.
However, Piedmonte does teach lateral booms that form the associated outboard wing pods of the portside half wing and the starboard side half wing (104, and 112 as seen in figure 8B), wherein the empennage is mounted to the lateral booms (112, and 114 as seen in figure 8B).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the empennage attached to the outboard wing pods because Tighe and Piedmonte are both aircraft with booms extending from the wings.  The motivation for having the empennage attached to the outboard 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083. The examiner can normally be reached Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647